Citation Nr: 0422098	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  99-22 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to surviving spouse's special monthly pension for 
aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1943 to November 
1945.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).

On October 8, 2003, the RO wrote to the appellant to notify 
her of the information and evidence necessary to substantiate 
her claim for special monthly pension for a surviving spouse.  
The letter mistakenly instructed her about how to prove 
entitlement to service connection.  This notice fails to 
discharge VA's obligations under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The appellant testified in August 2003 that her disabilities 
had increased, further inhibiting her mobility.  This 
testimony can reasonably be construed to mean her 
disabilities had worsened since the April 2003 VA 
examination.  Another is warranted.  Additionally, the April 
2003 examiner reported ophthalmologic findings and diagnosis 
of senile cataracts that, to a lay reading, were not 
responsive to the rating criterion for aid and attendance for 
refractive error or impairment of field of vision.  See 
38 C.F.R. § 3.351(c)(1) (2003).

The appellant's December 1997 notice of disagreement (NOD) 
and her August 2003 hearing testimony refer to Social 
Security Administration benefits.  The NOD referred to 
findings of the SSA doctors.  VA must obtain the relevant SSA 
records.  38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Additionally, a June 2000 letter to the appellant from Dr. 
Fumero includes a salutation addressing her by a complete 
name not appearing elsewhere in the claims file.  It would be 
helpful to the Board to understand her purpose for submitted 
evidence seemingly unrelated to her claim and for Dr. 
Fumero's use of a name not used elsewhere in VA records.  
Specifically, VA must know if she has remarried, because 
remarriage would affect her basic eligibility for the benefit 
she seeks.  See 38 U.S.C.A. §§ 101(3), 1541 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Write a letter to the appellant that 
provides notice of the information and 
evidence necessary to substantiate a 
claim of entitlement to surviving 
spouse's special monthly pension for aid 
and attendance or at the housebound rate.  
The letter must address the benefit she 
seeks and not any other benefit.  Include 
information about her marital status, 
including whether she has remarried since 
the late veteran's death, in any 
statement of information necessary to 
substantiate her claim. 

2.  Obtain all available medical records 
from the Social Security Administration 
pertaining to any claims of the appellant 
for disability benefits or pertaining to 
ongoing degree of disability.  Associate 
any information obtained with the claims 
file.

3.  Schedule the appellant for VA 
examination to determine her need for 
regular aid and attendance and to 
determine whether she is housebound.  
Provide the examiner with the claims 
file.  NOTE: findings regarding vision 
must include whether the appellant is 
blind, or has corrected vision of 5/200 
or less in both eyes, and whether 
concentric contraction of the visual 
field is 5 degrees or less.

4.  Readjudicate the claim at issue.  If 
it is not allowed, provide the appellant 
and her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




